DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
In regards to claims 1, 8, & 15, the claimed subject matter “a set of sensor components, the set of sensor components comprising at least one of: at least one first sensor associated….at least one second sensor…at least one third sensor…at least one fourth sensor” is rendered indefinite.  Examiner interprets the claim language as a set of sensors which comprise at least one of a first, second, third, and fourth sensor. The combination of sensors can be at minimum a second, third, and fourth sensor.  For example, how can a minimum of one sensor exist when there is a minimum of two sensors. Examiner notes it is unclear as to the minimum number of sensors since there is a combination of multiple minimum amounts.
In regards to claims 1, 8, & 15, the claimed subject matter “the at least one second sensor comprising: the temperature sensor and a power monitor arranged to measure optical power associated with at least one of the plurality of optical components; or the photodiode” is rendered indefinite.   Examiner notes it is unclear as to how the second sensor comprises a temperature sensor or a photodiode from the first sensor.  Examiner questions whether the second sensor is the first sensor.
  In regards to claims 1, 8, & 15, the claimed subject matter “at least one third sensor associated with an environmental property, the at least one third sensor comprising: the temperature sensor”. Examiner notes it is unclear as to how the third sensor comprises a temperature sensor from the first sensor.  Examiner questions whether the third sensor is the first sensor.
  In regards to claims 1, 8, & 15, the claimed subject matter “at least one fourth sensor associated with a process property, the at least one fourth sensor comprising: the photodiode,”. Examiner notes it is unclear as to how the fourth sensor comprises a photodiode from the first sensor.  Examiner questions whether the fourth sensor is the first sensor.  Clarification is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a temperature sensor to measure a temperature at or near at least one of the plurality of optical components; a photodiode arranged to measure scattered light at or near at least one of the plurality of optical components; a stress sensor arranged to measure stress at or near at least one of the plurality of optical components; or a camera arranged to identify hot spots at or near at least one of the plurality of optical components”, in combination with the rest of the limitations of claim 1.

As to claim 8, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a temperature sensor to measure a temperature at or near at least one of the plurality of optical components; a photodiode arranged to measure scattered light at or near at least one of the plurality of optical components; a stress sensor arranged to measure stress at or near at least one of the plurality of optical components; or a camera arranged to identify hot spots at or near at least one of the plurality of optical components”, in combination with the rest of the limitations of claim 8.

As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a temperature sensor to measure a temperature at or near at least one of the plurality of optical components; a photodiode arranged to measure scattered light at or near at least one of the plurality of optical components; a stress sensor arranged to measure stress at or near at least one of the plurality of optical components; or a camera arranged to identify hot spots at or near at least one of the plurality of optical components”, in combination with the rest of the limitations of claim 15.


Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kliner US Pub No. 2018/0059343 & Andou US Pub No. 2017/0302046.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877